Case 8:20-cv-00496-DOC-JDE Document 1 Filed 03/12/20 Page 1 of 5 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Brentyn Zernechel
12
13
                          UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15                             SOUTHERN DIVISION
16
17 Brentyn Zernechel,                      Case No.:
18
                     Plaintiff,            COMPLAINT FOR DAMAGES
19
20        vs.                              FOR VIOLATIONS OF:
                                            1. THE TELEPHONE CONSUMER
21
     Gateway One Lending & Finance, LLC,    PROTECTION ACT
22
                      Defendant.           JURY TRIAL DEMANDED
23
24
25
26
27
28
Case 8:20-cv-00496-DOC-JDE Document 1 Filed 03/12/20 Page 2 of 5 Page ID #:2



 1         Plaintiff, Brentyn Zernechel (hereafter “Plaintiff”), by undersigned counsel,
 2
     brings the following complaint against Gateway One Lending & Finance, LLC
 3
 4 (hereafter “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 9         2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3).
10
           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
11
12 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
13 where Defendant transacts business in this district.
14
                                         PARTIES
15
16      4.    Plaintiff is an adult individual residing in Aberdeen, Washington, and is a
17 “person” as defined by 47 U.S.C. § 153(39).
18
         5.     Defendant is a business entity located in Anaheim, California, and is a
19
20 “person” as the term is defined by 47 U.S.C. § 153(39).
21
22                  ALLEGATIONS APPLICABLE TO ALL COUNTS
23         6.     At all times mentioned herein where Defendant communicated with any
24
     person via telephone, such communication was done via Defendant’s agent,
25
26 representative or employee.
27
28


                                                 2
                                                              COMPLAINT FOR DAMAGES
Case 8:20-cv-00496-DOC-JDE Document 1 Filed 03/12/20 Page 3 of 5 Page ID #:3



 1         7.     At all times mentioned herein, Plaintiff utilized a cellular telephone
 2
     service and was assigned the following telephone number: 360-xxx-8403 (hereafter
 3
 4 “Number”).
 5         8.     Within the past four years, Defendant placed calls to Plaintiff’s Number
 6
     in an attempt to collect a debt.
 7
 8         9.     The aforementioned calls were placed using an automatic telephone
 9
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
10
11 (“Robocalls”).
12         10.    When Plaintiff answered Defendant’s calls, he heard a significant period
13
     of silence before Defendant’s automated system attempted to connect Plaintiff to a
14
15 live representative.
16         11.    In May of 2019, during a live conversation, Plaintiff requested that
17
     Defendant cease all further calls to his Number.
18
19         12.    Ignoring Plaintiff’s unequivocal request, Defendant continued calling
20
     Plaintiff’s Number using an ATDS and/or Robocalls in an excessive and harassing
21
     manner
22
23         13.    Defendant’s calls directly and substantially interfered with Plaintiff’s
24
     right to peacefully enjoy a service that Plaintiff paid for and caused Plaintiff to suffer
25
26 a significant amount of anxiety, frustration, and annoyance.
27
28


                                                  3
                                                               COMPLAINT FOR DAMAGES
Case 8:20-cv-00496-DOC-JDE Document 1 Filed 03/12/20 Page 4 of 5 Page ID #:4



 1                                          COUNT I
 2
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
 3                         U.S.C. § 227, et seq.
 4
            14.    Plaintiff incorporates by reference all of the above paragraphs of this
 5
 6 complaint as though fully stated herein.
 7          15.    The TCPA prohibits Defendant from using, other than for emergency
 8
     purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
 9
10 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
11          16.    Defendant’s telephone system has the earmark of using an ATDS in that
12
     Plaintiff, upon answering calls from Defendant, heard silence and had to wait on the
13
14 line before being connected with a live representative.
15
            17.    Defendant called Plaintiff’s Number using an ATDS without Plaintiff’s
16
17 consent in that Defendant either never had Plaintiff’s prior express consent to do so or
18 such consent was effectively revoked when Plaintiff requested that Defendant cease
19
     all further calls.
20
21          18.    Defendant continued to willfully call Plaintiff’s Number using an ATDS
22 knowing that it lacked the requisite consent to do so in violation of the TCPA.
23
        19. Plaintiff was harmed and suffered damages as a result of Defendant’s
24
25 actions.
26
            20.    The TCPA creates a private right of action against persons who violate
27
     the Act. See 47 U.S.C. § 227(b)(3).
28


                                                 4
                                                              COMPLAINT FOR DAMAGES
Case 8:20-cv-00496-DOC-JDE Document 1 Filed 03/12/20 Page 5 of 5 Page ID #:5



 1         21.   As a result of each call made in violation of the TCPA, Plaintiff is
 2
     entitled to an award of $500.00 in statutory damages.
 3
 4         22.   As a result of each call made knowingly and/or willingly in violation of
 5 the TCPA, Plaintiff may be entitled to an award of treble damages.
 6
 7                                 PRAYER FOR RELIEF
 8
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
 9
                 A. Statutory damages of $500.00 for each call determined to be in violation
10
11                   of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
12
                 B. Treble damages for each violation determined to be willful and/or
13
14                   knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3);

15               C. Punitive damages; and
16
                 D. Such other and further relief as may be just and proper.
17
18
                    TRIAL BY JURY DEMANDED ON ALL COUNTS
19
20
21
     DATED: March 12, 2020                      TRINETTE G. KENT
22
                                               By: /s/ Trinette G. Kent
23
                                               Trinette G. Kent, Esq.
24                                             Lemberg Law, LLC
25                                             Attorney for Plaintiff, Brentyn Zernechel

26
27
28


                                               5
                                                             COMPLAINT FOR DAMAGES
